979 F.2d 854
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.ALLSTATE INSURANCE COMPANY, Plaintiff-Appellee,v.John VIEIRA, Defendant-Appellant.
No. 91-15470.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Nov. 6, 1992.Decided Nov. 23, 1992.

Before JAMES R. BROWNING, WILLIAM A. NORRIS and REINHARDT, Circuit Judges.


1
MEMORANDUM*

Appellant raises three points on appeal:

2
1.  The lower court erred in concluding that Agent Kamai was not negligent as a matter of law.


3
2. The lower court erred in concluding that the appellant made material misrepresentations to Agent Kamai in the application process and/or in connection with the reporting and documenting of the alleged loss.


4
3. The lower court erred in concluding the subject vessel did not exist.


5
We have carefully reviewed each of these alleged errors under the clearly erroneous standard.   See Fed.R.Civ.P. 52(a).   Each is without merit.


6
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3